Citation Nr: 0122733	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle 
disorder secondary to service connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, wherein the veteran's claims of entitlement to 
service connection for bilateral ankle and knee disorders 
secondary to service-connected bilateral pes planus were 
denied.

This matter was previously before the Board in March 2001 at 
which time it was remanded for further development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  There is no competent medical evidence of a left knee 
disorder or a relationship between complaints of a left knee 
disorder and the veteran's service-connected bilateral pes 
planus.

3.  The currently diagnosed right knee disorder is not at 
least as likely as not related to the veteran's bilateral pes 
planus either secondarily or through an increase in severity.

4.  The currently diagnosed bilateral posterior tibial 
tendonitis is at least as likely as not etiologically related 
to the veteran's bilateral pes planus.



CONCLUSIONS OF LAW

1.  Bilateral knee disorders are not proximately due to or 
aggravated by service-connected pes planus.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.310(a) (2000). 

2.  Bilateral ankle disorders are proximately due to service-
connected pes planus. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 19991 and Supp. 2001); 38 C.F.R. § 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A March 2001 Board decision remanded the issues for 
additional development based on the requirements of the VCAA.  
Moreover, in a letter dated in March 2001, the RO notified 
the veteran of its duty under the VCAA and complied with all 
of the directives in the March 2001 Board remand.  

Factual Background

Service medical records are negative for complaints or 
findings of any type of knee or ankle disorder.

A Duty Status Report from the Department of Labor dated in 
October 1997 indicates the veteran injured his right knee 
when he fell on a step while working.  The diagnosis of the 
condition due to the injury was osteochondritis dissecans.

A March 1998 letter from Larry A. Schurig, D.P.M., a private 
physician, stated that the veteran's leg had internal 
rotation of the tibia secondary to severe pronation and 
opined that it may cause stress on the collateral ligaments 
of the knee.

A March 1998 letter from Edward T. Marcoski, M.D., a private 
orthopedic surgeon, states that he treated the veteran for a 
knee disorder that required arthroscopic surgery.  The 
disorder was osteochondritis dissecans.

The veteran underwent a VA examination in May 1999.  He 
complained of intermittent, diffuse ankle pain, bilaterally 
with occasional swelling.  With regard to his knees he 
complained of clicking with pain on weight bearing.  It was 
noted that he wore non-prescription bilateral knee and ankle 
supports.  The examiner's diagnoses were osteochondritis 
dissecans of the right knee and a right ankle bone spur post 
talus, which were supported by X-ray findings.

A May 1999 letter from Larry A. Schurig, D.P.M. notes the 
veteran's complaints of knee pain and opines that it could be 
correlated with foot problems and excessive pronation.  With 
regard to the ankles, the physician diagnosed the veteran as 
having bilateral posterior tibial tendonitis.

In August 2000, Dr. Easley, a private physician, diagnosed 
the veteran as having moderate to severe posterior tibial 
tendonitis bilaterally with associated pes valgoplanus 
bilaterally.

Progress notes dated in October 2000 from the Podiatry Clinic 
at the VA Medical Center (VAMC) in Hines, Illinois note 
complaints of ankle pain and denied trauma.  The assessment 
was chronic ankle instability.

The veteran underwent a VA examination in April 2001.  He 
complained of increased right ankle and knee pain in the last 
four years.  He had occasional ankle pain, swelling, and 
stiffness, and his knees primarily bothered him with 
prolonged activity.  He denied any giving way or instability 
of the knees and buckling or twisting of the knees.  X-ray 
reports show a small osteochondral lesion on the medial right 
femur and slight narrowing of the medial joint space with 
regard to the right knee.  X-rays of the left knee were 
normal and no significant abnormalities were found in X-rays 
of the ankles.  The physician opined that bilateral pes 
planus was at least as likely as not the cause of the 
veteran's bilateral ankle discomfort and that individuals 
with foot deformities such as the veteran had could "suffer 
from attenuation of the posterior tibial tendon and/or 
surrounding ankle structures, which may result in 
intermittent discomfort."  With regard to the knees the 
physician opined that it was not at least as likely as not 
that it was caused by or related to pes planus.  The 
veteran's post-service injury was opined to be the cause of 
the veteran's current right knee disorder.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. See 38 C.F.R. § 3.310(a); see also Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of aggravation to a nonservice-connected disorder that 
is proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Under such circumstances, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Left Knee

The veteran contends that his left knee disorder is secondary 
to service-connected pes planus.  The evidence obtained 
through VA or private physicians does not contain a diagnosis 
of a left knee disorder.  Private physician records dated in 
May 1999 and August 2000, and VA examination reports dated in 
May 1999 and April 2001 note complaints of knee pain; 
however, evaluation and examination of the knee did not 
result in any clinical findings or diagnosis with respect to 
these complaints.  Without a pathology to which left knee 
pain can be attributed there is no basis to find a disability 
for which service connection may be granted.  Evans v. West, 
12 Vet. App. 22 (1998), Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), dismissed-in-part, vacated-in-part, and remanded 
on other grounds, 2001 U.S. App. LEXIS 17220 (Aug. 2001).

Even if the Board were to assume aguendo that pain alone 
without an underlying pathology constitutes a disability, the 
physician's opinion in the April 2001 VA examination report 
clearly states that it is not at least as likely as not that 
the veteran's knee condition was caused by or related to pes 
planus.  Thus, in view of the medical opinion that finds no 
relationship between a left knee condition and pes planus and 
in the absence of evidence of a left knee disorder and 
positive evidence in support of the claim, the evidence 
weighs heavily against the veteran's claim.

Since the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disorder secondary to service-connected bilateral pes planus, 
the benefit of the doubt doctrine does not apply and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Right Knee

The veteran contends that his right knee disorder is 
secondary to service-connected pes planus.  An October 1997 
Department of Labor Duty Status Form indicates the veteran 
had a work-related injury of the right knee when he fell on a 
step.  The diagnosis was osteochondritis dissecans.  In a 
March 1998 letter from Dr. Marcoski, he stated that the 
veteran had undergone arthroscopic surgery for this disorder.  
In a May 1999 letter from Dr. Schurig the physician opined 
that the knee problems the veteran related to him could also 
be correlated with foot problems.  A VA examination report 
dated in April 2001, on the other hand, provides an opposite 
opinion.  The VA report states that it is not at least as 
likely as not that the veteran's knee condition was caused by 
or related to pes planus.  It also attributes the veteran's 
right knee disorder to the work-related injury that resulted 
in the diagnosis of osteochondritis dissecans.  When 
comparing and weighing the probative value of two opposing 
medical opinions, the opinion of Dr. Schurig is of less value 
because it is based on the veteran's statements alone and 
does not appear to take into account the past medical 
history, which includes the work-related injury.  Because the 
VA opinion is more complete and provides a stronger basis for 
the opinion that there is no relationship between the right 
knee disorder and pes planus, it is more persuasive.  
Specifically, the VA report includes an evaluation of the 
veteran's right knee and the physician considered past 
medical history in his opinion, which found that pes planus 
was not caused by or related to (which includes any link to 
an increase in severity) the veteran's right knee disorder.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right knee disorder secondary to service-connected bilateral 
pes planus; therefore, the benefit of the doubt doctrine does 
not apply and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990). 

Ankles

The veteran contends that his bilateral ankle disorder is 
secondary to service-connected pes planus.  Both VA and 
private medical records note the veteran's complaints of 
bilateral ankle pain.  An August 2000 clinical record from 
Dr. Easley includes a diagnosis of moderate to severe 
bilateral posterior tibial tendonitis.  An April 2001 VA 
examiner did not specifically diagnose the veteran with a 
bilateral knee disorder, but did opine that based on his 
findings and orthopedic knowledge that the bilateral pes 
planus was at least as likely as not the cause of the 
veteran's bilateral ankle discomfort.  Although this opinion 
referred to ankle pain rather than the underlying pathology, 
he followed up his opinion with a statement noting that an 
individual with the aforementioned foot deformity (in this 
case pes planus) can suffer from attenuation of the posterior 
tibial tendon and/or surrounding ankle structures, which may 
result in intermittent discomfort.  This statement is 
important because it clarifies that the ankle discomfort in 
question is attributed to attenuation of the posterior tibial 
tendon and/or surrounding ankle structure.  Taking all of the 
evidence as a whole we see that there is a diagnosis of 
posterior tibial tendonitis and an opinion that links this 
disorder and its accompanying pain with pes planus.  Thus, on 
the basis of the information provided, it is concluded that 
service connection for a bilateral ankle disorder secondary 
to service-connected pes planus is merited. 


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is granted.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

